Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-12-00799-CR

                                     IN RE Eduardo DE LA CRUZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: December 19, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 28, 2012, relator Eduardo De La Cruz filed a petition for writ of

mandamus, complaining the trial court has failed to rule on his “Motion to Vacate Judgment.”

However, relator has the burden of providing this court with a record sufficient to establish his

right to mandamus relief. See TEX. R. APP. P. 52.3(k)(1); TEX. R. APP. P. 52.7(a); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us

with a record to support his claims. Accordingly, relator’s petition for writ of mandamus is

DENIED. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH



1
  This proceeding arises out of Cause No. K-96-00057, styled State of Texas v. Eduardo De La Cruz, in the 341st
Judicial District Court, Webb County, Texas, the Honorable Elma T. Salinas Ender presiding.